Citation Nr: 9928604	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-41 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of residuals of a cervical diskectomy and cervical 
fusion, C5-C6, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board in August 1996, when 
it was remanded for further development.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  

The January 1999 Supplemental Statement of the Case provided 
the veteran with the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected residuals of a cervical diskectomy 
and cervical fusion, C5-C6, are manifested by a severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  The disorder does not result in a 
pronounced intervertebral disc syndrome, persistent symptoms 
compatible with pronounced neuropathy, pain characteristic of 
a pronounced disc syndrome, muscle spasm, absence of deep 
tendon reflexes, or other neurological findings appropriate 
to site of diseased disc with only little intermittent 
relief.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for residuals of a 
cervical diskectomy and cervical fusion, C5-C6, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for a higher 
evaluation for his service-connected cervical spine 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash, at 224.    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Background

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  

The service medical records include a September 1991 medical 
board report which shows neck injuries in 1984 and 1986.  The 
veteran developed bilateral, left greater than right, upper 
extremity radicular findings in the C7, C8 and T1 
distributions.  Manifestations included intrinsic muscle 
wasting, finger flexion weakness, and ulnar nerve 
distribution numbness.  An anterior cervical fusion was 
performed at the C5-C6 interval.  He experienced marked 
relief of symptoms, except for numbness in the ulnar nerve 
distribution.  There were also recurrent upper extremity 
radicular symptoms, especially weakness in the hands.  The 
veteran declined further surgery.  Examination revealed 
decreased cervical spine motion in all planes.  Right lateral 
rotation exacerbated  left upper extremity ulnar nerve 
symptoms in the fingers.  There was decreased grip strength 
in both hands, triceps weakness, and decreased interosseus 
strength, left worse than right.  Sensory examination 
revealed decreased pin prick discrimination.  X-rays revealed 
solid fusion to the C5-C6 interval with mild degenerative 
changes above and below the fusion.  The diagnosis was 
bilateral upper extremity radicular symptoms, status post C5-
C6 anterior cervical fusion.  The physician expressed the 
opinion that the veteran was unlikely to ever regain the 
upper extremity strength necessary to perform the duties of 
an infantryman.  

In a report dated in November 1991, Thomas A. Waltz, M.D., a 
private neurosurgeon, noted degenerative changes at the C6-C7 
level, as well as the C5-C6 fusion.  There was a limitation 
of neck motion and the doctor found no evidence of neurologic 
abnormality.  

Notes from a private chiropractor show treatment from January 
1992 to October 1993.  A C5-C6 fusion was noted.  

An April 1992 rating decision granted service connection for 
residuals of cervical diskectomy and cervical fusion, C5-C6, 
rated as 10 percent disabling under Code 5290.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

A limitation of cervical spine motion will be rated as 10 
percent disabling where slight, 20 percent disabling where 
moderate, and the highest rating under this code, 30 percent, 
is assigned where the limitation is severe.  38 C.F.R. 
Part 4, Code 5290(1998).  

The RO subsequently received the report of the March 1992 VA 
examination.  X-rays disclosed fusion of the C5 and C6 
vertebra with narrowing of the C6-C7 interspace and 
associated minimal osteoarthritic changes.  

On the March 1992 VA consultation examination, the veteran 
reported that he had no radiation of pain and no paresthesias 
in the upper extremities.  Examination showed a well healed 
surgical scar.  There was slight tenderness over C6-C7.  
Limitations of cervical motion were measured at 30 degrees 
flexion, 24 degrees extension, 30 degrees right lateral 
flexion and 21 degrees left lateral flexion, 52 degrees right 
lateral rotation and 43 degrees left lateral rotation.  The 
doctor reported that there were no neurological deficits in 
the upper extremities.  

VA clinical records are in evidence.  In June 1992, the 
veteran sought VA treatment for neck pain.  He had numbness 
in the left 4th and 5th fingers.  Upper extremity deep tendon 
reflexes were 1-2+.  There was decreased sensory response on 
the palmar surface medial to the 5th finger.  He had 
difficulty with extension of the left wrist.  X-rays showed 
spinal fusion at C5-C6, degenerative disc disease at C6-C7 
and spondylosis at C7.  The assessment was status post 
cervical fusion.  

The July 1992 VA progress note reflects symptomatology in the 
C-8 distribution, as well as decreased spinal mobility and 
muscle wasting.  The impression was cervical radiculopathy.  

The report of the September 1992 VA electromyogram (EMG) 
study was interpreted as revealing chronic changes at the 
level of the C-6 nerve roots on the left and no evidence of 
C8 involvement.  

In a September 1992 VA clinical record, it was noted that the 
EMG study disclosed C-6 changes.  The doctor reported that 
the studies showed no evidence of ulnar nerve entrapment at 
the wrist or elbow.  

A VA neurosurgery consultation report dated in May 1993 shows 
that the veteran had bilateral hand wasting.  Neck pain 
reportedly resolved post fusion.  There was currently 
numbness without radicular pain.  The muscle responses were 5 
and 4 and equal bilaterally.  Sensory responses were intact.  
Upper extremity reflexes were 2+.  The impression was 
cervical spondylosis without radiculopathy.  

The report of a June 1993 service department neurologic 
consultation summarized the veteran's statement of his 
medical history, noting that his symptoms had been relatively 
stable since his February 1992 medical discharge.  He did 
find that he had trouble sleeping due to pain in his neck and 
left scapular area.  The September 1992 VA EMG and NCV 
studies were reviewed.  The NCV studies revealed normal 
distal motor latency and relatively normal sensory latency.  
The EMG disclosed results consistent with chronic changes at 
the C6 level on the left.  Physical examination showed a 
limited range of cervical motion in all directions, with 
subjective discomfort.  Motor examination was intact for 
power, tone and coordination, with the exception of bilateral 
hand muscles being weak and atrophic, especially the dorsal 
interossei and abductor digiti quinti muscles and, to a 
lesser extent, the thenar musculature.  Deep tendon reflexes 
were symmetrical and normal, except for diminished finger 
flexor responses, bilaterally.  No pathologic reflexes were 
present.  Sensory examination showed decreased pin prick and 
temperature responses in the hands.  Tinel's sign was 
positive bilaterally at the elbows, left greater than right, 
with ulnar distribution paresthesias.  There was no 
supraclavicular tenderness or radiating paresthesias with 
supraclavicular compression.  It was the impression that the 
veteran was status post C5-C6 cervical fusion with residual 
weakness in both hands and EMG studies showing residual 
changes of C6 radiculopathy on the left.  There was no clear 
evidence of other lower cervical radiculopathy.  It was noted 
that the clinical findings might suggest some more distal 
entrapment neuropathies.  In the physician's opinion, the 
veteran had residua of his prior cervical injury and cervical 
radicular manifestations, possibly some consideration of 
central cord injury explaining the hand features which were 
more pronounced than would be explained by cervical 
radiculopathy.  There was a question of distal entrapment 
neuropathies.  

The report of the July 1993 service department orthopedic 
examination reveals that there was palpable tenderness from 
C2 to C5 and in the upper trapezial area, bilaterally.  There 
was weakness and atrophy in the intrinsic muscles of the 
hands, especially the dorsal interossei and abductor digiti 
quinti muscles.  Reflexes were normal.  Sensory examination 
showed decreased response to pin prick and temperature in the 
hands, bilaterally.  There was a positive Tinel's sign at the 
elbows, bilaterally, left greater than right.  The range of 
lateral restriction was slightly restricted to 60 degrees, 
bilaterally.  Forward and backward extension were considered 
normal.  Side bending was limited to approximately 60 
degrees.  The diagnosis was bilateral upper extremity 
radicular symptoms, status post C5-C6 fusion.  

At an October 1993 RO hearing, the veteran testified as to 
his symptomatology.  He told of morning stiffness and a 
feeling like a knot in the back of his head while washing his 
hair.  At night he had difficulty sleeping due to neck pain.  
His physical activities were restricted, or resulted in neck 
pain and stiffness, as well as headaches.  He describe 
continuing treatment.  

An October 1996 report from Thomas Ostrander, D.C., has 
diagnoses of cervical radiculitis, recurrent headaches, 
subluxation of cervical vertebra C2, cervical hypolordosis, 
and thoracic and lumbar diagnoses.  Left upper extremity 
pain, numbness and loss of grip strength were reported.  

On the September 1997 VA examination, the veteran complained 
of pain, weakness and easy fatigability in the left upper 
extremity.  The doctor described a healthy linear anterior 
cervical spine.  The anterior neck scar was not tender to 
touch.  From the 0 degree position, the range of cervical 
motion was to 20 degrees forward flexion, 10 degrees 
extension, 15 degrees lateral rotation, bilaterally, and 15 
degrees lateral flexion, bilaterally.  Examination of the 
left upper extremity disclosed triceps weakness 4+/5.  The 
intrinsic hand muscles were 4/5 with wasting of the thenar 
and hypothenar eminence.  There was patchy hypesthesia down 
the outer margin of the left upper extremity.  The reflexes 
were relatively intact and the deep tendon reflexes were 
symmetrical.  

An October 1997 MRI showed the C5-C6 fusion and degenerative 
changes at multiple levels and disc bulging at C3-C4 and C6-
C7.  However, there was no evidence of cord compression.  

The October 1997 EMG and NCV studies had results compatible 
with a chronic C7-C8 radiculopathy on the left side.  There 
was evidence of mild median nerve entrapment neuropathy at 
the wrist (carpal tunnel syndrome) on the left.  There was no 
evidence of right median or bilateral ulnar nerve entrapment 
neuropathy, peripheral neuropathy or myopathy.  

The report of the May 1998 VA examination shows that the 
doctor reviewed the claims folder and the veteran's history.  
Orthopedic examination revealed a very well healed scar on 
the anterior of the neck.  The physician stated that there 
was no evidence of pain, spasm or tenderness.  Passive neck 
motion was from the 0 degree position with flexion to 60 
degrees, extension to 40 degrees, left rotation to 35 degrees 
with pain down the left arm, right rotation to 60 degrees, 
and flexion to 45 degrees, bilaterally.  There was no 
evidence of easy fatigability or incoordination, but there 
was reproducible pain and greater limitation of motion due to 
pain in the cervical area.  There was atrophy in the thenar, 
hypothenar, and interossei muscles of both hands, the left 
more pronounced than the right.  Forearm muscles, triceps and 
biceps were well developed.  Triceps extension was 4/5 on the 
left compared with 5/5 on the right.  Grip strength was 2/5 
on the left compared to 4/5 on the right.  Shoulder abduction 
was 4/5 on the left compared to 5/5 on the right.  Flexion 
and extension of the shoulders and wrists were normal.  There 
was decreased sensory response to pin prick and temperature 
in the distribution of C7, C8 and T1 on the left 4th and 5th 
fingers and lateral arm  The impression was cervical 
degenerative disc disease with range of motion as noted.  The 
doctor commented that the joint was prone to exacerbation and 
flare-ups.  There was no evidence of easy fatigability or 
incoordination.  The symptoms were due to radicular pain in 
the C-7, C-8 and T-1 nerve distributions.  There was also 
thenar and hypothenar eminence atrophy and weakness of the 
muscles of the hand.  It was due to the prior injury at C4-
C5-C6.  The doctor expressed the opinion that the diskectomy 
and neurologic deficits were both interrelated.  

In October 1998, the RO increased the rating to 30 percent, 
the maximum rating assignable under Code 5290 for limitation 
of cervical spine motion.  

A VA neurologic examination was conducted in November 1998.  
The veteran complained of a stiff neck, some days worse than 
others.  He also reported headaches.  Motor testing 
demonstrated 5/5 power in all extremities.  Deep tendon 
reflexes were symmetrical.  The range of cervical spine 
motion was from the 0 degree position to 20 degrees forward 
flexion, 10 degrees extension, 15 degrees lateral rotation, 
15 degrees lateral flexion.  The diagnostic impression was 
status post cervical spine fusion with restricted range of 
motion.  The veteran was prone to exacerbation of the 
condition.  There was no evidence of easy fatigability.  
There was also a diagnosis of cervicogenic headaches 
secondary to the cervical spine disorder.  

Analysis

A January 1999 rating decision granted service connection for 
headaches secondary to the service-connected cervical spine 
disorder.  The file does not show that the veteran notified 
the RO of any disagreement with any portion of that grant.  
38 C.F.R. § 20.300 (1998).  Consequently, this decision will 
not address the headache symptomatology.  

The surgical scar has consistently been described as well 
healed.  Neck pain and tenderness have been associated with 
the cervical spine and have not been associated with the 
surgical scar.  On the September 1997 VA examination, the 
doctor specified that the scar was not tender to touch.  
There is no evidence that the scar would meet any applicable 
criteria for a separate rating.  38 C.F.R. § 4.118 (1998).  

There is no evidence of vertebral fracture residuals with 
demonstrable deformity of a vertebral body, for which an 
additional 10 percent could be assigned under 38 C.F.R. 
Part 4, Code 5285 (1998).  

The fusion resulted in ankylosis at C5-C6.  The VA 
examination reports show that the veteran can move his neck 
to the 0 degree position, holding his head erect and forward.  
Since the veteran can hold his head erect, he does not have 
an unfavorable ankylosis ratable at 40 percent under 
38 C.F.R. Part 4, Code 5287 (1998).  The other rating under 
that code is 30 percent for favorable ankylosis.  Ratings can 
not be assigned for the same disability under different 
rating codes.  38 C.F.R. § 4.14 (1998).  Since ankylosis 
limits motion, the same symptomatology can not be rated 
separately rated for both ankylosis and limitation of motion.  
Thus a higher or additional rating can not be assigned under 
38 C.F.R. Part 4, Code 5287 (1998).  

The current 30 percent rating is the maximum assignable for a 
limitation of cervical spine motion and contemplates severe 
limitation of motion.  38 C.F.R. Part 4, Code 5290 (1998).  

The evidence discloses disc symptoms so 38 C.F.R. Part 4, 
Code 5293 (1998) must be considered.  The VA General Counsel 
has held that Diagnostic Code (DC) 5293, intervertebral disc 
syndrome (IDS), involves loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.  Therefore, pursuant 
to Johnson v. Brown, 9 Vet. App. 7, 10 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must be considered when a disability 
is evaluated under this diagnostic code.  When a veteran has 
received less than the maximum evaluation under DC 5293 based 
upon symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation motion.  VAOPGCPREC 36-97 (Dec. 
12, 1997).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 
(a)  Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)  More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)  Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)  Excess fatigability. 
(e)  Incoordination, impaired ability to execute skilled 
movements smoothly.
(f)  Pain on movement, swelling, deformity or atrophy of 
disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(1998).  

An intervertebral disc syndrome, postoperative, cured, will 
be rated as noncompensable.  A 10 percent rating will be 
assigned where the condition is mild.  A 20 percent rating 
will be granted for a moderate condition with recurring 
attacks.  A 40 percent rating requires a severe condition 
with recurring attacks and intermittent relief.  The highest 
rating assignable under this code is 60 percent which 
requires a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(1998).  

The evidence consistently shows that, in addition to a severe 
limitation of motion, the service-connected cervical spine 
disorder produces neurologic deficits.  Consequently, the 
disability warrants a rating above that assigned by the RO, 
which was based solely on limitation of motion.  The Board 
finds that the disability approximates severe intervertebral 
disc disability, which warrants a 40 percent rating under 
38 C.F.R. Part 4, § 4.7, Code 5293 (1998).  

The Board has carefully considered the possibility of 
assigning a higher rating under Code 5293.  Comparing the 
evidence with the criteria for that rating, it is notable 
that there is no evidence of muscle spasm.  The veteran as 
not reported spasm.  None of the medical examiners has 
reported demonstrating muscle spasm.  On the May 1998 VA 
examination, a physician stated that there was no evidence of 
spasm.  

There is no evidence that any deep tendon reflex was ever 
completely absent.  On the September 1997 and November 1998 
VA examinations, they were reported to be symmetrical.  
Looking to the remaining criteria, there do appear to be some 
persistent symptoms compatible with neuropathy.  However, 
these are mild sensory, motor and reflex deficits and not 
characteristic of a pronounced disc syndrome.  The findings, 
including the atrophy, do not represent a pronounced 
syndrome.

The veteran's statements and medical findings indicate 
exacerbations and flare-ups.  They describe recurring attacks 
of pain and intermittent relief consistent with a severe 
condition and a 40 percent rating.  

In reaching this determination, the Board has considered the 
guidance of the court in DeLuca and VAOPGCPREC 36-97. that 
establishes that felucca is applicable to diagnostic code 
5293.  Clearly there is pain, weakness, neurologic deficit 
and weakness confirmed by atrophy.  However, when all the 
evidence is considered, including the veteran's testimony, 
manifestations compatible with a pronounced syndrome with 
little intermittent relief is not established in the 
objective or subjective evidence.  Even the November 1998 
examination report noted that the veteran is prone to 
exacerbation.  A statement we accept without question.  
However, that very statement tends to establish that there 
are period of remission.  Similarly, the veteran's own 
statement that some days are worse than others tends to 
establish that he does have intermittent relief from any 
pronounced symptoms.

For the reasons set forth in detail above, the Board finds 
that the veteran's statements and the medical findings 
combine to form a preponderance of evidence which describes a 
disability that approximates and does not exceed the criteria 
for the 40 percent rating for an intervertebral disc 
syndrome.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 
(1998).  There is no doubt to be resolved.



ORDER

A 40 percent rating is granted for residuals of a cervical 
diskectomy and cervical fusion, C5-C6, subject to the law and 
regulations governing the payment of monetary awards.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

